                      IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF NEBRASKA

RUTH RICHTER,                                    )                  8:19CV340
                                                 )
                      Plaintiff,                 )
                                                 )              MEMORANDUM
       v.                                        )               AND ORDER
                                                 )
SOCIAL SECURITY ADMINISTRATION                   )
and ANDREW M. SAUL, Commissioner,                )
                                                 )
                      Defendants.                )


      On September 9, 2019, the court ordered Plaintiff to file an amended complaint within
30 days or face dismissal of this action (Filing 7). To date, Plaintiff has not filed an amended
complaint or taken any other action in this matter.

       IT IS THEREFORE ORDERED:

       This matter is dismissed without prejudice because Plaintiff failed to prosecute it
diligently and failed to comply with this court’s orders. The court will enter judgment by a
separate document.

       DATED this 18th day of October, 2019.

                                            BY THE COURT:

                                            s/ Richard G. Kopf
                                            Senior United States District Judge
